Citation Nr: 1725563	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than June 16, 2011 for the grant of service connection for diabetes mellitus with onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for diabetes mellitus.  As noted in the January 2015 Board decision, the Veteran filed a timely notice of disagreement in October 2012 with respect to the effective date assigned in that decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The case was previously before the Board in January 2015 and was remanded for the issuance of a Statement of Case.  The Board finds that the previous remand directives have been completed and additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 2008 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus. And the evidence does not show that an appeal to that decision was submitted or that new and material evidence was received within one year of that decision.

2.  The Veteran filed a petition to reopen the previously denied claim of service connection for diabetes mellitus, which was received by VA on March 28, 2011.  

3.  A July 2012 rating decision granted service connection for the Veteran's diabetes mellitus, with an effective date of June 16, 2011.

4.  The earliest date that the Veteran filed a petition to reopen his claim of entitlement to service connection for diabetes mellitus is March 28, 2011.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The requirements for an earlier effective date of March 28, 2011, but no earlier, for the grant of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  With respect to claims for an earlier effective date for the grant of service connection, once the underlying claim for service connection is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).



Analysis

Generally, the effective date of an award of disability compensation shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  

In general, "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).  A "claim" is a formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  An informal claim is any communication or action indicating an intention to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011).  The law provides that a submission can only be read as a claim for benefits if the submission demonstrates the claimant's intent to seek benefits for the identified symptoms or disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014).

The Veteran asserts that he is entitled to an effective date earlier than June 16, 2011 for the grant of service connection for diabetes mellitus.  

By way of history, the Veteran filed an original claim for service connection for diabetes mellitus in April 2006.  The claim was denied in a November 2008 rating decision by the RO because the Veteran did not provide evidence of a diagnosis.  

On March 28, 2011, the Veteran submitted a copy of his original April 2006 claim for service connection for diabetes mellitus, along with a VCAA notice response wherein the Veteran indicated that he had additional information and evidence to submit and requested VA to "wait" on his claim. 

On June 16, 2011, the Veteran's representative submitted correspondence indicating that the Veteran wished to file a claim for service connection for diabetes mellitus. 

In a July 2012 rating decision, service connection was granted for diabetes mellitus with an effective date of June 16, 2011.

Reading the March 2011 submissions in the most sympathetic light, the Board finds that the combination of both the VCAA notice response and the March 2011 copy of the original claim are written communications from the Veteran that indicates his intent to apply to re-open his claim for service connection for diabetes mellitus.  There is no evidence that the Veteran is entitled to an effective date earlier than March 28, 2011 because the record does not contain any new and material evidence submitted prior to that date.  Additionally, the record does not contain evidence that a timely appeal was submitted after the final November 2008 rating decision.  As such, the Board finds that the date of the claim was March 28, 2011.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for an assignment of an effective date of March 28, 2011, but no earlier, for the grant of service connection for diabetes mellitus are met.  The benefit-of-the-doubt doctrine has been employed; however, as the preponderance of the evidence is against an even earlier effective date, the claim must be denied in this respect.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date of March 28, 2011, but no earlier, for the grant of service connection for diabetes mellitus is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


